Eschweiler, J.
(dissenting). Under the rule established in this state, the legal right of the parent to the services of the child during minority is the basis for the right to recover the value of what those services might reasonably be anticipated to be during that period. To recover for services that might be rendered had the child *599survived minority there must be special circumstances shown in the particular case from which such assistance might reasonably be anticipated; the mere relationship is not sufficient. As it was stated in Andrzejewski v. Northwestern Fuel Co. 158 Wis. 170, 183, 148 N. W. 37, evidence that does not warrant more than a belief in a mere possibility that had the deceased lived he might have been of pecuniary assistance to his parent is not a sufficient or substantial basis for the allowance by a jury of such particular pecuniary benefits.
In my judgment we are now overruling the doctrine in that case and the effect of many other decisions, in all of which there was some showing of exceptional circumstances upon which a conclusion to the effect arrived at in this case might reasonably and properly have been based. See Leque v. Madison G. & E. Co. 133 Wis. 547, 553, 113 N. W. 946; Hayes v. C., M. & St. P. R. Co. 131 Wis. 399, 408, 111 N. W. 471.